Per Curiam.
The law is too well settled to be now questioned, that a devise of lands will not operate upon lands purchased after the execution and publication of the will, unless, subsequent to such purchase or seisin, the devisor republish his will, with the requisite solemnities. And it is equally well settled that the republication of the will, so as to affect the after acquired lands, must be made wifh like solemnity as the execution of the original will. The statute (Laws, v. 1. p. 173.) says, that no such will shall be revoked, or altered, but by another writing, executed in like manner, or by destroying it. Here was no such republication, nor does the case come within any of the decisions relative to constructive revocations in law. (See 1 Saund. 277. note 4.) The plaintiff is entitled to judgment.
Judgment for the plaintiff.